20-10950-shl        Doc 605        Filed 08/18/20 Entered 08/18/20 09:59:40                        Main Document
                                                Pg 1 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________________ x
                                             : Chapter 11
In re                                        :
                                             : Case No. 20-10950 (SHL)
LSC COMMUNICATIONS, INC., et al., 1          :
                                             : Jointly Administered
                             Debtors.        :
                                             :
____________________________________________ x
               ORDER EXTENDING THE EXCLUSIVE PERIODS
             DURING WHICH ONLY THE DEBTORS MAY FILE A
         CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF

                  Upon the motion (the “Motion”) 2 of LSC Communications, Inc., and certain of its

affiliated debtors and debtors-in-possession (collectively, the “Debtors”), for entry of an order

(this “Order”) extending by 90 days (a) the exclusive period of time during which only the

Debtors may file a plan of reorganization (the “Exclusive Filing Period”) through and including

November 9, 2020, and (b) the period of time during which only the Debtors may solicit

acceptances of a plan of reorganization (the “Exclusive Solicitation Period,” and, together with

the Exclusive Filing Period, the “Exclusive Periods”) through and including January 8, 2021; this

Court having jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157 and 1334; and

venue of these chapter 11 cases and the Motion in this district being proper pursuant to 28 U.S.C.




1
    The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
    number, are as follows: LSC Communications, Inc. (9580); Courier Communications LLC (2268); Courier
    Kendallville, Inc. (4679); Courier New Media, Inc. (1312); Dover Publications, Inc. (0853); LSC
    Communications Logistics, LLC (9496); LSC Communications MM LLC (5577); LSC Communications US,
    LLC (4157); LSC International Holdings, Inc. (4995); National Publishing Company (8213); Publishers Press,
    LLC (7265); Continuum Management Company, LLC (2627); Clark Distribution Systems, Inc. (5778); Clark
    Holdings Inc. (9172); Clark Worldwide Transportation, Inc. (5773); The Clark Group, Inc. (6223); Courier
    Companies, Inc. (7588); Courier Publishing, Inc. (3681); F.T.C. Transport, Inc. (8699); LibreDigital, Inc. (7160);
    LSC Communications Printing Company (7012); and Research & Education Association, Inc. (3922). The
    Debtors’ corporate headquarters is located at 191 N. Wacker Drive, Suite 1400, Chicago, IL 60606.
2
    Capitalized terms not otherwise defined herein are to be given the meanings ascribed to them in the Motion.



SC1:5279779.1
20-10950-shl         Doc 605   Filed 08/18/20 Entered 08/18/20 09:59:40               Main Document
                                            Pg 2 of 3



§§ 1408 and 1409; and this matter being a core proceeding pursuant to 28 U.S.C. § 157(b); and

this Court having found that proper and adequate notice of the Motion and the relief requested

therein has been provided in accordance with the Bankruptcy Rules, the Local Rules, and the

Amended Case Management Order [D.I. 271], and that no other or further notice is necessary;

and any objections (if any) to the Motion having been withdrawn or overruled on the merits; and

a hearing having been held to consider the relief requested in the Motion; and upon the record of

the hearing and all of the proceedings had before this Court; and this Court having found and

determined that the relief sought in the Motion is in the best interests of the Debtors, their

estates, their creditors and all other parties-in-interest; and that the legal and factual bases set

forth in the Motion establish just cause for the relief granted herein; and after due deliberation

and sufficient cause appearing therefor;

                IT IS HEREBY ORDERED THAT:

                1.       The Motion is GRANTED as set forth herein.

                2.       Pursuant to section 1121(d) of the Bankruptcy Code, the Exclusive Filing

Period is hereby extended through and including November 9, 2020, and the Exclusive

Solicitation Period is hereby extended through and including January 8, 2021.

                3.       At the request of the Debtors, the Exclusive Filing Period and Exclusive

Solicitation Period may be extended for an additional 30 days each, through and including

December 9, 2020 and February 7, 2021, respectively, without further order of this Court;

provided, that the Official Committee of Unsecured Creditors, the ad hoc group of term lenders,

the ad hoc group of secured noteholders, and Bank of America, N.A., in its capacity as

administrative agent for the revolving credit facility, each consent to such extensions.




SC1:5279779.1
20-10950-shl         Doc 605   Filed 08/18/20 Entered 08/18/20 09:59:40             Main Document
                                            Pg 3 of 3



                4.       This Order is without prejudice to the Debtors’ ability to seek further

extensions of the Exclusive Periods or the ability of any party in interest to seek to shorten or

terminate the Exclusive Periods pursuant to section 1121(d) of the Bankruptcy Code.

                5.       The Debtors are authorized and empowered to take all actions necessary to

implement the relief granted in this Order.

                6.       The requirements set forth in Local Rule 9013-1(b) are satisfied.

                7.       This Court shall retain jurisdiction with respect to any matters, claims,

rights or disputes arising from or related to the Motion or the implementation of this Order.


 Dated: August 18, 2020                                  /s/ Sean H. Lane
        New York, New York                              The Honorable Sean H. Lane
                                                        United States Bankruptcy Judge




SC1:5279779.1
